         Case 7:20-mj-02252-JCM Document 17 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN THE MATTER OF
THE EXTRADITION OF                                     Case No.: 7:20-mj-02252-JCM
HYUK KEE YOO
a/k/a “Hyukkee Yoo”                                    NOTICE OF MOTION
a/k/a “Keith Yoo”


       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law and the

supporting documents submitted therewith, defendant Yoo Hyuk Kee (“Keith Yoo”) will move

this Court, at a date and time to be determined by the Court, for an order dismissing the request

of South Korea to certify Keith Yoo as extraditable.

Dated: New York, New York
       October 5, 2020

                                             Respectfully submitted,

                                             BRACEWELL LLP

                                             /s/ Paul Shechtman
                                             Paul Shechtman
                                             1251 Avenue of the Americas
                                             49th Floor
                                             New York, NY 10020
                                             212-508-6107
                                             paul.shechtman@bracewell.com

                                             ZUCKERMAN SPAEDER LLP
                                             Shawn Naunton
                                             485 Madison Avenue
                                             10th Floor
                                             New York, NY 10022
                                             646-746-8655
                                             snaunton@zuckerman.com

                                             Attorneys for Defendant Keith Yoo
